301 N.Y. 574 (1950)
In the Matter of Wolf Zybert, Respondent. Adolphe Dab, Appellant.
In the Matter of the Arbitration between Adolphe Dab, Appellant, and Wolf Zybert, Respondent.
Court of Appeals of the State of New York.
Submitted May 22, 1950.
Decided May 31, 1950
Sidney S. Allen for motion to dismiss appeal.
Abraham Kaplan opposed.
Motion for a stay granted to the extent of staying so much of the Appellate Division order as denies appellant's motion for an order restraining arbitration. All matters should be kept in statu quo pending determination of the appeal. Cross motion to dismiss appeal denied.